Citation Nr: 0801940	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for left hip/leg 
numbness associated with service-connected degenerative joint 
disease (C5-6); right cervical musculoskeletal strain.

2. Entitlement to a rating in excess of 20 percent for 
service-connected episodic left arm radiculopathy (with left 
shoulder, arm, and finger numbness) associated with service-
connected degenerative joint disease (C5-6); right cervical 
musculoskeletal strain.

3. Entitlement to a rating in excess of 20 percent for 
service-connected degenerative joint disease (C5-6); right 
cervical musculoskeletal strain.


REPRESENTATION
 
Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions issued in June 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The June 2005 rating 
decision denied a rating in excess of 10 percent for the 
cervical spine disability and service connection for left 
hip/leg numbness, and the June 2005 rating decision relevant 
to left arm radiculopathy granted an increased rating of 10 
percent.   

While his appeal was pending, an October 2005 rating decision 
was issued which assigned a 20 percent evaluation for the 
veteran's service-connected cervical spine disability.  
Additionally, in the December 2006 supplemental statement of 
the case, the rating evaluation for left arm radiculopathy 
was also increased to 20 percent.  However, although the 
veteran has been assigned higher ratings for each of these 
disabilities, they are still less than the maximum benefit 
available; therefore, his appeal on these issues is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified before a Decision Review Officer, 
sitting at the RO in June 2006 and at a videoconference 
hearing before the undersigned Veteran's Law Judge in 
December 2007 and before a Decision Review Officer, sitting 
at the RO in June 2006.  Transcripts of these hearings are 
associated with the claims file.  Subsequent to this hearing, 
the veteran submitted additional evidence consisting of an 
August 2007 opinion by Dr. M. C. as to the etiology of his 
claimed hip, spine, and gait disorders.  The Board notes that 
the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Additionally, the Board 
notes that this evidence is duplicative of evidence 
considered by the RO prior to issuing the August 2007 
supplemental statements of the case.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The Board observes that the veteran also filed a timely 
notice of disagreement and substantive appeal with regard to 
his rating of 50 percent for service-connected headaches.  
However, in June 2006, the veteran filed a request to 
withdraw his claim on this issue.  Therefore, this issue is 
no longer before the Board at this time.  

The issue of entitlement to a rating in excess of 20 percent 
for service-connected degenerative joint disease (C5-6); 
right cervical musculoskeletal strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Left hip/leg numbness was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service, nor is it etiologically 
related to service-connected degenerative joint disease (C5-
6); right cervical musculoskeletal strain.

3. Left arm radiculopathy (with left shoulder, arm, and 
finger numbness) associated with service-connected 
degenerative joint disease (C5-6); right cervical 
musculoskeletal strain is manifested by no more than moderate 
incomplete paralysis with radiating pain, weakness, decreased 
grip, spasm in the shoulder, and decreased sensation to 
pinprick in upper and lower arm and fingers with intact 
strength and reflexes.


CONCLUSIONS OF LAW

1. Left hip/leg numbness was not incurred in or aggravated by 
the veteran's active duty military service, nor is it 
proximately caused by service-connected degenerative joint 
disease (C5-6); right cervical musculoskeletal strain.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007).

2. The criteria for a rating in excess of 20 percent for 
service-connected episodic left arm radiculopathy (with left 
shoulder, arm, and finger numbness) associated with service-
connected degenerative joint disease (C5-6); right cervical 
musculoskeletal strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2005, prior 
to the initial unfavorable AOJ decisions issued in June 2005.  
A second VCAA letter was sent in December 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection and an increased rating, the Board observes that 
the VCAA notices issued in April 2005 and December 2006 
informed the veteran of how VA would assist him in developing 
his claim; and his and VA's obligations in providing such 
evidence for consideration.  The April 2005 letter also 
notified him of the type of evidence necessary to establish 
service connection, the evidence necessary to support an 
increased rating, and requested that he provide any evidence 
in his possession that pertains to the claim, in accordance 
with the Pelegrini "fourth element."  Thus, as the veteran 
received a fully VCAA-compliant notice prior to the initial 
adjudication on these issues, the Board may proceed with its 
decision without prejudice to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
present case, in an April 2005 letter, VA advised the veteran 
of the type of information and evidence was needed to 
substantiate his increased rating claim, and in March 2006, 
VA notified the veteran of the type of evidence necessary to 
substantiate both a disability rating and an effective date.  
Despite the inadequate timing of the notice provided to the 
veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's service connection and increased rating claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and 
April 2005, August 2005, and October 2006 VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

A. Service connection claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  
While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the first notice the veteran received 
with regard to this regulation was the August 2007 
supplemental statement of the case.  However, at his April 
2005 VA examination, the veteran reported that he believed 
the malalignment in his spine as he compensated for his 
cervical spine disability gave rise to his left hip and leg 
disorders.  Thus, the Board determines that the veteran 
understood that he must demonstrate a change in his left hip 
and leg disorders that resulted from his service-connected 
cervical spine disability as contemplated by the regulation.  
Therefore, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's service 
connection claim.  See Bernard, supra at 393-94. 

Initially, the Board notes that a March 2006 EMG found 
chronic distal neurogenic changes in a sampling of the left 
lower extremity and lumbosacral paraspinal muscles.  Thus, 
the Board finds that the veteran has a current neurological 
disorder of the left lower extremity.  The only other 
references to disorders of the hip or leg are the veteran's 
subjective complaints noted in the April 2005 VA examination 
report and chiropractic treatment records dated from July 
2006 to September 2006.  No additional diagnosis is noted.  

Thus, there is no competent and probative medical evidence of 
record relating the veteran's left lower extremity 
neurological disorder or other symptomology to his service-
connected cervical spine disability.  An April 2005 VA 
examination report shows that the veteran had subjective 
complaints of pain in the left hip and left lower extremity, 
which the veteran attributes to malalignment in his spine due 
to his cervical spine disability.  The VA examiner, however, 
stated that the cervical spine innervation simply does not 
continue down to create the leg numbness or hip numbness and 
therefore the chronic degenerative changes and radiculopathy 
of the cervical spine were felt to be less likely than not 
causative or aggravating or in any way contributing to the 
left leg numbness and left hip numbness.

Additionally, there is no evidence that the veteran's left 
hip/leg numbness is directly attributable to his military 
service.  His service medical records are negative for 
complaints, treatment, or diagnosis relative to left lower 
extremity numbness or other disorder.  Additionally, there is 
no competent and probative evidence of a relationship between 
his left hip and leg disorders and his military service.  The 
Board acknowledges the August 2007 statement of Dr. M. C., in 
which he states that, upon reviewing the veteran's VA medical 
history, service medical records, and personal medical 
records, and personally examining him, he considers it likely 
that the veteran's hip, spinal disorders, and altered gait 
patterns are as likely as not a result of his military 
duties.  However, Dr. M. C. does not provide a medical basis 
for this opinion, or point to an event in service that 
resulted in the veteran's current left hip and leg disorders.  
Without such basis or analysis, the Board accords no 
probative weight to the opinion of Dr. M. C. 

Thus, the only evidence of record that the veteran's left 
hip/leg numbness is secondary to his cervical spine 
disability or otherwise related to his military service is 
his own statements.  However, laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Absent competent and probative 
evidence of a causal nexus between the veteran's left hip/leg 
numbness and his service-connected cervical spine disability 
or military service and probative evidence against such a 
relationship, the Board concludes that a preponderance of the 
evidence is against service connection on either a direct or 
secondary basis. 

B. Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left arm radiculopathy.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected left arm radiculopathy.

The veteran's service-connected left arm radiculopathy is 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (2004).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes that all VA examination reports 
indicate that the veteran is right-handed.  Therefore, as the 
disabilities in question relate to the veteran's left arm and 
median nerve, the rating evaluations for the minor or 
nondominant nerve apply.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  For the minor, hand, mild incomplete 
paralysis of the median nerve warrants a 10 percent rating.  
Moderate incomplete paralysis of the median nerve warrants a 
20 percent rating.  Severe incomplete paralysis of the median 
nerve warrants a 40 percent rating.  Paralysis of the median 
nerve warrants a 60 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

The Board finds that a rating evaluation in excess of 20 
percent for left arm radiculopathy is not supported by the 
evidence in the present case.  A November 2004 VA treatment 
record indicates subjective complaints of burning pain 
radiating from the neck, numbness in the shoulder, and 
tingling in his fingers.  Shoulder shrug, triceps and biceps 
flexion and extension, intrinsics and ulnar thumb strength 
were 5/5.  Sensation to pinprick was decreased in left upper 
and lower aspects of arm, dorsum, and palm aspects of hand 
and fingers.  

At an April 2005 VA examination, the veteran was diagnosed 
with chronic C7 radiculopathy , residual painful symptoms, 
parasthesias and dysesthesias involving the left shoulder, 
neck, arm, hand, and hyposthesias of left digits 4 and 5.  A 
March 2006 EMG showed no neuropathy or cervical radiculopathy 
and sampling of the left upper extremity and shoulder muscles 
were within normal limits.  An April 2006 VA treatment report 
states that the veteran was experiencing persistent and 
steady progression of left sided muscle pain and tightness 
leading to abnormal and [a]symmetrical posture. 

At his October 2006 VA examination, the veteran had 
subjective complaints of mild stiffness in his left shoulder 
and neck, moderate fatigue and decreased motion.  He 
described constant pain at a 7 out of 10 on the entire left 
side, characterized as radiating aching, burning, and 
lancinating sharp shock shooting pain.  Functional loss in 
terms of weakness and decreased grip were also reported, as 
well as moderate weakness, with spasm in left shoulder.  
Objectively, sensation to light touch was intact in the 
deltoid region, medial and lateral arm, and medial and 
lateral forearm; decreased sensation tot touch in middle 
finger was noted.  Strength of shoulder abduction, wrist 
extension, wrist flexion, finger flexion and finger abduction 
was 5/5.  Biceps, triceps, and brachial radialis reflexes 
were 2+.  

Taking all the evidence into account, the Board determines 
that the veteran's symptomology supports a 20 percent rating, 
but no higher.  Giving the benefit of the doubt to the 
veteran, his symptoms include radiating pain, weakness, 
decreased grip, spasm in the shoulder, and decreased 
sensation to pinprick in upper and lower arm and fingers, 
with intact strength and reflexes.  Without evidence of 
severe paralysis of the left upper extremity, a rating of 40 
percent is not warranted.  

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).   However, there are no facets of the 
veteran's symptomology of his left arm radiculopathy that 
support a rating under diagnostic codes other than the 
current Diagnostic Code, 8910. 

C. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for left 
hip/leg numbness secondary to service-connected cervical 
spine disability and for an increased rating evaluation for 
service-connected episodic left arm radiculopathy.  
Therefore, his claims must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected left arm radiculopathy 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to service connection for left hip/leg numbness 
associated with service-connected degenerative joint disease 
(C5-6); right cervical musculoskeletal strain is denied.

Entitlement to a rating in excess of 20 percent for service-
connected episodic left arm radiculopathy (with left 
shoulder, arm, and finger numbness) associated with service-
connected degenerative joint disease (C5-6); right cervical 
musculoskeletal strain is denied.


REMAND

The veteran contends that his current 20 percent rating for 
service-connected degenerative joint disease (C5-6); right 
cervical musculoskeletal strain does not adequately address 
his symptomology.  The Board determines that a remand is 
necessary for further development of the record. 

At his December 2007 hearing, the veteran indicated that his 
most recent treatment for his cervical spine was two months 
prior to the hearing, and that he goes to a VA medical 
facility for his treatment.  The Board observes that all VA 
treatment records of record appear to be from the VA facility 
in Omaha.  However, the Board also notes that the most recent 
VA treatment records in the claims file are dated in October 
2006.  Thus, a remand is required to allow VA to obtain 
outstanding, relevant records of the veteran's most recent 
medical treatment for his cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.	Treatment records dated from October 
2006 onward from the VA medical center 
in Omaha and relevant to the veteran's 
cervical spine disability must be 
associated with the claims folder.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the August 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


